DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0115455 A1 to Banin et al. (hereinafter Banin) in view of US .
Regarding claims 1 and 8, Banin discloses a quantum dot consisting of:
a Group II-VI elongated (para [0039]) nanocrystalline core (para [0007]) that is alloyed or non-alloyed (metal, metal oxide or metal alloy, para [0090]) wherein the core may be a combination of alloys (para [0090] and [0097]) and therefore encompasses ternary alloys (para [0097]) and has a diameter (shortest axis/width) of between about 2 and about 10 nm (para [0065), which overlaps the instantly claimed range of approximately in the range of 2-5 nm; and
at least one elongate (Scheme 2, page 8) binary Group II-VI nanocrystalline shell, such as CdS (para [0097]), comprising a semiconductor material composition different from the alloyed Group II-VI nanocrystalline core (para [0048]), the Group II-VI elongate nanocrystalline shell bonded to and completely surrounding the alloyed Group II-VI nanocrystalline core (para [0014], Fig. 1O and Scheme 2).  The shell is either a non-alloy mixture of two or more semiconductor materials (oxide, para [0090]) or an alloy of two or more semiconductor materials (alloy, para [0090]).  This provides four finite core/shell combination options. One of those four options is an alloyed core and a non-alloyed shell.  It would be obvious for one of ordinary skill in the art to arrive at the combination of an alloyed core and a non-alloyed shell by routine experimentation.  It would also be obvious to select an alloyed core and a non-alloyed shell to provide a quantum dot with the desired stability and quantum efficiency (para [0010] and [0014]).  The elongate non-alloyed Group II-VI nanocrystalline shell has a long axis and a short axis (conformal, para [0014]).  The core has a long axis length of about 5 to 400 nm with 
The reference also teaches that the core/shell structure can contain 2 or 3 shells, which suggests at least one additional/further shell (para [0049] and [0206]).  The further shell is selected from materials that include insulators (para [0093]).  Shells are disclosed as having thickness of about 0.2 nm to at most about 20 nm (para [0044]) with the thickness along the long axis at least twice as large as the thickness across the short axis (para [0079]).  Therefore, for a long axis length of about 0.2 to 20 nm (which overlaps the instantly claimed range of 1-20 nm along an axis co-axial with the long axis), the short axis length would be about 0.1 to about 10 nm, which overlaps the instantly claimed range of 3-30 nm along an axis co-axial with the short axis.  The insulator coating/shell conformally encapsulates only a single elongate core/shell pairing (para [0093], Fig. 1O and Scheme 2 on page 8).  
The core, shell and insulator coating dimensions overlap, as discussed above. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  
Banin also discloses wherein the coated core/shell structure (SR system comprising a core and multiple shells including an insulator layer, para [0093]), is coated with passivating ligands para [0185]), thereby providing an outer surface of the insulator coating that is ligand-functionalized.
Banin further discloses wherein the insulator coating comprises a metal oxide (para [0093]) but fails to expressly disclose wherein the insulator coating comprises material selected from the group consisting of silica (SiOx), titanium oxide (TiOx), zirconium oxide (ZrOx), alumina (AlOx), and hafnia (HfOx).
Banin also discloses ligands on the surface of the insulator coating wherein the ligands are selected from a group that includes TOPO (para [0185]) but fails to expressly recite the instantly claimed ligands. 
However, Chan does teach a semiconductor nanocrystal (para [0010]) comprising:
a Group II-VI nanocrystalline core (150, Fig. 1b and para [0009]); at least one binary Group II-VI nanocrystalline shell (160), such as CdS (para [0009]), comprising a semiconductor material composition different from the core (para [0009]), the shell bonded to and completely surrounding the alloyed Group II-VI nanocrystalline core (Fig. 1b); and an insulator coating (170, Fig. 1b) comprising silica or titania encapsulating the core/shell nanocrystal (para [0057]) wherein the insulator coating individually/discretely encapsulates a single quantum dot (Fig. 1b). The outer shell (170) includes a ligand (para [0057]).  Chan further discloses that the ligand is a TOPO ligand that is exchanged with a silane ligand having one or more hydrolysable groups, particularly alkoxysilane (para [0064]). 
It would be obvious to one of ordinary skill in the art to employ the oxides set forth in Chan as the oxide insulators of Banin to passivate the core/shell quantum dots and thereby endow the quantum dots with enhanced matrix compatibility and high photoluminescent quantum yields (Chan, para [0064] and Banin, para [0026]).   
It would also be obvious to one or ordinary skill in the art to exchange the TOPO ligand of Banin with the alkoxy silane ligand of Chan to impart both solubility and chemical compatibility with the host matrix (Chan, para [0055] and [0064]).

Regarding claim 17, Banin discloses a method of tuning an exciton peak for a quantum dot (para [0266]) the method consisting of: 
selecting a composition (para [0002] and [0068]) and sizing (para [0002] and [0066]) of an alloyed II-VI nanocrystalline core (para [0090] and [0097], as discussed above) corresponding to a targeted exciton peak for the quantum dot (para [0266]), the alloyed II-VI core having a diameter (shortest axis/width) of about between about 2 and about 10 nm (para [0065), which overlaps the instantly claimed range of approximately in the range of 2-5 nm;

forming (growing, para [0112] and [0129]) at least one elongate non-alloyed Group II-VI nanocrystalline shell (as discussed above), which is a semiconductor material composition different from the alloyed Group II-VI nanocrystalline core (para [0048], the elongate Group II-VI nanocrystalline shell bonded to and completely surrounding the alloyed Group II-VI nanocrystalline core to create an elongate structure (para [0014] and Fig. 1O), the elongate non-alloyed shell having a long axis length approximately in the range of >0 to 100 nm, which overlaps the instantly claimed range of 5-40 nm and a short axis length or approximately in the range of >0 to 48 nm greater than the diameter of the core (as discussed above), which overlaps the instantly claimed range of 1-5 nm greater than the diameter of the core (as discussed above), the elongate core/shell structure having an aspect ratio of 1.8 to 50 (para [0046]), which overlaps the instantly claimed range of 1.5-10; and 
forming (para [0129]) an insulator coating encapsulating the non-alloyed Group-II-VI nanocrystalline wherein the insulator coating is conformal and individually/discretely encapsulates a single quantum dot (para [0093], Fig. 1O and Scheme 2 on page 8), the insulator coating having a long axis length of about 0.2 to 20 nm (which overlaps the instantly claimed range of 1-20 nm along an axis co-axial with the long axis) and a short axis length of  about 0.1 to about 10 nm (as discussed above), which overlaps the instantly claimed range of 3-30 nm along an axis co-axial with the short axis.  

The core, shell and insulator coating dimensions overlap, as discussed above. See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill the art to control the dimensions of the core and shells to tailor the absorption and photoluminescence of the core/shell quantum dots over a wide spectral range (para [0002]).
Banin also discloses wherein the coated core/shell structure (SR system comprising a core and multiple shells including an insulator layer, para [0093]), is coated with passivating ligands para [0185]), thereby providing an outer surface of the insulator coating that is ligand-functionalized.
Banin further discloses wherein the insulator coating comprises a metal oxide (para [0093]) but fails to expressly disclose wherein the insulator coating comprises material selected from the group consisting of silica (SiOx), titanium oxide (TiOx), zirconium oxide (ZrOx), alumina (AlOx), and hafnia (HfOx).
Banin also discloses ligands on the surface of the insulator coating wherein the ligands are selected from a group that includes TOPO (para [0185]) but fails to expressly recite the instantly claimed ligands. 
However, Chan does teach a semiconductor nanocrystal (para [0010]) comprising:

It would be obvious to one of ordinary skill in the art to employ the oxides set forth in Chan as the oxide insulators of Banin to passivate the core/shell quantum dots and thereby endow the quantum dots with enhanced matrix compatibility and high photoluminescent quantum yields (Chan, para [0064] and Banin, para [0026]).   
It would also be obvious to one or ordinary skill in the art to exchange the TOPO ligand of Banin with the alkoxy silane ligand of Chan to impart both solubility and chemical compatibility with the host matrix (Chan, para [0055] and [0064]).

Regarding claims 2, 9, 10 and 18, Banin in view of Chan discloses the quantum dots of claims 1 and 8 and the method of claim 17.
Banin further discloses an alloyed (para [0090], as discussed above) Group II-VI nanocrystalline core comprising combinations of alloys selected from at least two elements wherein the at least two elements comprise at least one Group IIB element, which includes Cd and at least one Group VIA element, which includes S and Se (para [0093] and [0097]) and thereby encompasses ternary alloy CdSxSe1-x; and 
a non-alloyed (para [0090], as discussed above) Group II-VI nanocrystalline elongate shell comprising a semiconductor material comprising at least one Group IIB element, which includes Cd and at least one Group VIA element, which includes S (para [0093] and [0097]) and thereby encompasses binary alloy CdS (para [0092]).
Therefore, it would be obvious to one of ordinary skill in the art to choose CdSeS as the core and CdS as the shell to provide a core/shell quantum dot with the desired luminescent properties (para [0002]).

claims 3, 11, 19 and 20, Banin in view of Chan discloses the quantum dots of claims 2 and 10 and the method of claim 18. Banin further discloses wherein the alloyed Group II-VI nanocrystalline core has a shortest diameter of about 2 to about 10 nm (para [0065]), which overlaps the instantly claimed range of approximately 4 nanometers. See MPEP 2144.05(I), cited above. The reference does not expressly disclose that the quantum dot has an exciton peak of less than 555 nanometers or 510 nm or less for cores with a shortest diameter of approximately 4 nm.  
However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  In the instant case, the core/shell compositions, methods and sizes overlap, as discussed above. Banin also teaches an overlapping core short diameter, as discussed above. Therefore, one of ordinary skill in the art would expect overlapping exciton peaks for the same core/shell quantum dots when the shortest diameter of said core is approximately 4 nm, absent evidence to the contrary. 

Regarding claims 6, 7, 15 and 16, Banin in view of Chan discloses the quantum dots of claims 1 and 8.  Banin further discloses wherein the alloyed Group II-VI nanocrystalline core is an anisotropic (para [0001]) alloyed Group II-VI nanocrystalline core (para [0090] and [0097], as discussed above). Banin further discloses that the core .

Response to Arguments
Applicant’s arguments, see pages 11-12, filed10/28/21, with respect to Banin in view of Kurtin have been fully considered and are persuasive. The newly amended claims require ligands that are not taught in Banin or Kurtin.  Therefore, the 103 rejection of claims 1-3, 6-11 and 15-20 as obvious over Banin in view of Kurtin has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L. E./
Examiner, Art Unit 1734

/Matthew E. Hoban/Primary Examiner, Art Unit 1734